Citation Nr: 1715281	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of an April 8, 2008, cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from February 1953 to February 1955.  

This matter came before the Board of Veterans' Appeals (Board) from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in May 2016 (i.e. a video hearing).  The hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's April 8, 2008, stroke was the result of the Veteran's failure to resume use of aspirin after discharge from VA surgical treatment in March 2008.

2.  VA's failure to explicitly tell the Veteran to resume use of aspirin after discharge from the March 2008 surgery was a failure to exercise the degree of care that would be expected of a reasonable health care provider.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of an April 8, 2008, cerebrovascular accident are met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to compensation benefits under 38 U.S.C.A. § 1151 for neurologic deficits resulting from a stroke that occurred after VA-performed heart surgeries.  The Veteran contends the stroke occurred because of a failure of VA to inform him to resume daily use of aspirin after the surgery.

To obtain compensation under 38 U.S.C.A. § 1151, a claimant must show a "qualifying additional disability" resulting from VA treatment or hospitalization.  The proximate or direct cause of the "additional disability" must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical or surgical treatment or (2) an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether additional disability exists, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (see 38 C.F.R. § 3.361(c)); and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's-or, in appropriate cases, the veteran's representative's-informed consent. 38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record indicates that the Veteran underwent coronary artery bypass grafting and aortic valve replacement surgery on March 31, 2008.  Prior to the surgery, he was on a daily regimen of aspirin.  He was informed to stop taking aspirin seven days prior to surgery.  The record indicates that the Veteran stopped taking aspirin on March 24, 2008.  Post-surgical inpatient notes indicate that aspirin was resumed after extubation.  The April 4, 2008, discharge summary reports that the Veteran was prescribed daily use of aspirin for prevention of stroke or heart attack.  Prior to discharge, the Veteran underwent pharmacy patient education.  The record does not list aspirin.  A medication list printed on May 18, 2011, indicates that a prescription for aspirin was started on April 4, 2008, and stopped on April 4, 2008; the record indicates that the Veteran bought aspirin "on his own."  

On April 8, 2008, the Veteran presented for emergency private treatment after a stroke.  The emergency treatment record reveals that the Veteran was told to continue his medications and to use aspirin daily.  On April 9, 2008, the Veteran was admitted for VA inpatient care.  An April 11, 2008, VA discharge summary indicates that aspirin had been stopped after the heart surgery and restarted only one day prior to admission (April 8, 2008).

In July 2011, VA obtained an opinion from a Chief Section of Neurology.  The medical opinion reveals the determination that the Veteran's nonuse of aspirin increased the Veteran's risk of stroke in the early postsurgical phase.  The medical opinion further reveals determinations that the Veteran was properly provided aspirin while an inpatient and that although the Veteran was not supplied with aspirin at discharge, the nonsupplying of readily available aspirin did not imply a lack of indication or even a prohibition of use.  The opinion adds that "in light of prior independent use of the medication, the Veteran could not have misunderstood non-prescribing in this manner."  It appears the opinion is based in part on the evidence that the Veteran was not instructed to not take aspirin and that the Veteran likely was aware of having been restarted on aspirin after the surgery.  

In April 2017, the Board received an opinion from another Chief of Neurology.  The Chief of Neurology noted the facts of the case and determined that it was more likely than not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider by failing to explicitly instruct the Veteran to resume use of aspirin after discharge and that it more likely than not caused the April 8, 2008, stroke.  The Chief of Neurology found that the record "implie[d] but did not prove" that there was an exchange between the provider and the Veteran about the issue of how the aspirin would be supplied and that the Veteran had been instructed in how to use the aspirin.  The specialist added that it is common practice to ask patients if they want to obtain over-the-counter medications on their own which is usually less expensive and that it was likely that the Veteran was asked this question.  However, the specialist noted that the "Pharmacy Patient Education" note dated April 4, 2008, did not include aspirin, which raised  the concern that the Veteran was not explicitly instructed to resume the use of aspirin the day after discharge.  The specialist added that there was also no documented evidence of person-to-person instruction by the medical care provider to continue taking low-dose aspirin from the Veteran's own supply after discharge and that the Veteran could have been following the written discharge instructions that did not include aspirin among the discharge medications.   

After review of the record, including the Veteran's competent and credible histories, the Board finds the Veteran was prescribed aspirin and was asked how he wished to obtain aspirin by the pharmacy the day of discharge.  However, the Board concurrently finds the Veteran was not explicitly instructed to resume use of aspirin the date after discharge.  The record includes a highly probative 2017 medical opinion that through its failure to explicitly instruct the Veteran to resume use of aspirin after discharge, VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The record also includes highly probative opinions that the Veteran's April 8, 2008, stroke was the result of the Veteran's failure to resume use of aspirin after discharge.  Resolving all doubt in favor of the Veteran, the Board concludes that compensation under the provisions of 38 U.S.C. § 1151 is warranted.  


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of an April 8, 2008, cerebrovascular accident is warranted; the claim is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


